      Case 1:19-cv-00052-TJM-CFH Document 22 Filed 11/21/19 Page 1 of 1




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

KAREN ESHELMAN,
                      Plaintiff,
           v.                                             Case No. 1:19-CV-00052-TJM-CFH

                                                               [PROPOSED] ORDER OF
CAPITAL ONE BANK (USA), N.A.,                                       DISMISSAL
                      Defendants.




                           [PROPOSED] ORDER OF DISMISSAL

       Plaintiff, Karen Eshelman (“Plaintiff”), and Defendant, Capital One Bank (USA), N.A.

(“Defendant”), having filed a Stipulation of Dismissal and the Court being otherwise sufficiently

advised,

       IT IS HEREBY ORDERED that Plaintiff’s claim against Defendant are DISMISSED

with prejudice. Each party shall bear their own costs and attorney’s fees.



       SO ORDERRED.




       DATED:      11/21/2019                        __________________________
                                                     Christina F. Hummel
                                                     United States Magistrate Judge
